
	
		II
		110th CONGRESS
		2d Session
		S. 3439
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Salazar (for
			 himself, Mr. Crapo, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for duty free treatment of certain
		  recreational performance outerwear, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Recreational Performance Outerwear
			 Apparel Act of 2008.
		2.FindingsCongress finds the following:
			(1)The outdoor
			 industry contributes $730,000,000,000 to the United States economy
			 annually.
			(2)Outdoor activities
			 are vitally important to the health and well-being of all Americans.
			(3)Duty rates on
			 performance apparel are among the highest imposed by the United States
			 Government, with some as high as ­­­28.2 percent.
			(4)Average collected
			 duties on recreational performance apparel totaled an estimated $70,000,000
			 during 2007.
			(5)The duties
			 currently imposed by the United States were set in an era during which high
			 rates of duty were intended to protect United States production of other
			 apparel, and before the technologies and innovations were developed to create
			 today’s performance apparel industry.
			(6)The International
			 Trade Commission (ITC) has confirmed in USITC Publication 3937 dated July 2007
			 that United States production of recreational performance apparel is less than
			 one percent of the total Recreational Performance Outerwear market and
			 therefore concluded that there is no commercially viable United States
			 production of recreational use performance apparel.
			(7)The Committee for
			 the Implementation of Textile Agreements (CITA) in 70 Fed. Reg. 210 (1 November
			 2005) confirmed that imports of certain recreational performance apparel do not
			 contribute to domestic market disruption or adversely affect United States
			 textile and apparel producers.
			(8)There is no
			 commercially viable production in the United States of recreational performance
			 apparel as defined under this Act.
			(9)The elimination of
			 duties on the importation of certain recreational performance apparel would
			 provide an economic benefit to United States consumers of outdoor products and
			 would promote increased participation in healthy and active lifestyles.
			3.Knit apparel and
			 accessories
			(a)DefinitionsThe
			 Additional U.S. Note to Chapter 61 of the Harmonized Tariff Schedule of the
			 United States is amended—
				(1)by striking
			 Additional U.S. Note and inserting Additional U.S.
			 Notes; and
				(2)by
			 adding at the end the following new notes:
					
						2.For purposes of this chapter, the term
				recreational performance outerwear means pants (including, but not
				limited to, paddling pants, ski or snowboard pants, and ski or snowboard pants
				intended for sale as parts of ski suits), coveralls and bib overalls, and
				jackets (including, but not limited to, full zip jackets, paddling jackets, ski
				jackets, and ski jackets intended for sale as parts of ski suits),
				windbreakers, and similar articles (including padded, sleeveless jackets), the
				outer surface of which is predominately composed of knit fabrics of cotton,
				wool, hemp, bamboo, silk, or manmade fiber, or a combination of such fibers,
				that are water-resistant, visibly coated, or any combination thereof, with
				critically sealed seams, with 5 or more of the following options:
							(a)Insulation for
				cold weather protection.
							(b)Pockets, at least
				one of which has a zippered, hook and loop, or other type of closure.
							(c)Elastic, drawcord,
				or other means of tightening around the waist or leg hems, including hidden leg
				sleeves with a means of tightening at the ankle for pants and tightening around
				the waist or bottom hem for jackets.
							(d)Venting.
							(e)Articulated elbows
				or knees.
							(f)Reinforcement in
				one of the following areas: the elbows, shoulders, seat, knees, or ankles or
				cuffs.
							(g)Weatherproof closure at the waist or
				front.
							(h)Multi-adjustable
				hood or collar.
							(i)Adjustable powder,
				inner protective skirt, or adjustable inner protective cuff at sleeve
				hem.
							(j)Construction at the
				arm gusset that utilizes fabric, design, or patterning to ensure radial arm
				movement.
							(k)Odor control
				technology.
							The term
				recreational performance outerwear does not include occupational
				outerwear.3.For purposes of
				Additional U.S. Note 2, the following terms have the following meanings:
							(a)The term absorption means the
				process of gases or liquids being taken up into the pores of textile fibers,
				yarns, fabrics, or any other material.
							(b)The terms adjustable powder
				and inner protective skirt refer to a partial lower inner lining
				with means of tightening around the waist for additional protection from the
				elements.
							(c)The term
				adsorption means the attraction of gases, liquids, or solids to
				surface areas of textile fibers, yarns, fabrics, or any other material.
							(d)The term
				articulated elbows or knees refers to the construction of a sleeve
				(or pant leg) to allow improved mobility at the elbow (or knee) through the use
				of extra seams, darts, gussets, or other means.
							(e)The term
				critically sealed seams means—
								(i)for jackets,
				sealed seams that are sealed at the shoulders, or arm holes, or both, and at
				any front and back yokes, and
								(ii)for pants, sealed
				seams that are sealed at the front (up to the zipper or other means of closure)
				and back rise.
								(f)The term
				insulation for cold weather protection means insulation with
				either synthetic fill, down, a laminated thermal backing, or other lining for
				thermal protection from cold weather.
							(g)The term
				multi-adjustable hood or adjustable collar means a draw cord,
				adjustment tab, or elastic incorporated into the hood or collar construction to
				allow volume adjustments around the crown of the head or neck.
							(h)The term odor control
				technology means a technology in a fabric or garment capable of
				adsorbing, absorbing, or changing the chemical source of human odors, including
				the use of activated carbon, silver, copper, or any combination thereof.
							(i)The term occupational
				outerwear means outerwear garments intended for use in the workplace or
				as uniforms. Such garments are designed for, and normally worn by workers that
				include, but are not limited to, military, law enforcement, fire, rescue,
				emergency, industrial, residential, safety, healthcare, and government workers
				(excluding recreational workers) and provide durable protection from cold or
				inclement weather, as well as safety from workplace hazards, such as, fire,
				electrical, abrasion, chemicals, impacts, cuts, punctures, or similar
				hazards.
							(j)The term
				radial arm movement refers to the ability for unrestricted,
				180-degree range of motion for the arm while wearing a performance outerwear
				jacket.
							(k)The term
				reinforcement refers to the use of a double layer of fabric or
				application of fabric that is abrasion-resistant, heavier, or more durable than
				the predominant or face fabric of the garment.
							(l)The term
				sealed seam means a seam that has been covered by means of taping,
				gluing, bonding, cementing, fusing, welding, or a similar process so that water
				cannot pass through it when tested in accordance with AATCC Test Method
				35–1985.
							(m)The term
				technical fabrics means textile products that have special
				functionality such as those used in industrial, aerospace, military, marine,
				outdoor, medical, construction, geotextile, transportation, and high technology
				applications.
							(n)The term
				venting refers to closeable or permanent constructed openings in a
				garment (excluding front, primary zipper closures) to allow increased expulsion
				of built-up heat during outdoor activities. In a jacket, the openings are often
				positioned on the underarm seam of a garment but may also be placed along other
				seams in the front or back of a garment. In pants, the openings are often
				positioned on the inner or outer leg seams of a garment but may also be placed
				along other seams in the front or back of a garment.
							(o)The term
				visibly coated refers to fabric that is impregnated, coated,
				covered, or laminated with plastics.
							(p)The term
				water resistant means that a garment must have a water resistance
				(see ASTM designations D 3600–81 and D 3781–79) such that, under a head
				pressure of 600 millimeters, not more than 1.0 gram of water penetrates after
				two minutes when tested in accordance with AATCC Test Method 35–1985. This
				water resistance is the result of a rubber or plastics application to the outer
				shell, lining, or inner lining.
							(q)The term
				weatherproof closure means a closure (including, but not limited
				to, laminated or coated zippers, storm flaps, or other weatherproof
				construction) that has been reinforced or engineered in a manner to reduce the
				penetration or absorption of moisture, air, and inclement weather through an
				opening in the garment.
							4.For purposes of
				this chapter, goods meeting the definition of recreational performance
				outerwear shall be classified under the subheading which provides for
				recreational performance outerwear regardless of whether it may
				also be classified under other provisions of this Schedule.
						5.For purposes of this
				chapter, goods claimed as recreational performance outerwear shall
				identify on entry of the goods whether the outer surface is water-resistant,
				visibly-coated, or a combination thereof, plus the specific features that make
				the goods eligible for entry as recreational performance
				outerwear.
						.
				(b)Tariff
			 classificationsChapter 61 of the Harmonized Tariff Schedule of
			 the United States is amended as follows:
				(1)By striking
			 subheading 6101.20.00 and inserting the following, with the article description
			 for subheading 6101.20 having the same degree of indentation as the article
			 description for subheading 6101.30:
					
						
							
								
									6101.20Of cotton:
									
									6101.20.05Recreational performance
						outerwearFree 50%
									
									6101.20.10Other15.9%Free (BH, CA, CL,
						IL, JO, MX, P, SG)4.8% (MA)15.5% (AU) 50%
									
								
							
						.
				(2)By
			 striking subheading 6102.10.00 and inserting the following, with the article
			 description for subheading 6012.10 having the same degree of indentation as the
			 article description for subheading 6102.30:
					
						
							
								
									6102.10Of wool or fine animal
						hair:
									
									6102.10.05Recreational performance
						outerwearFree68.3¢kg + 54.5%
									
									6102.10.10Other55.9¢kg +
						16.4%Free (BH, CA, CL, IL, JO, MX, P, SG)17.1¢kg + 5%
						(MA)15.5% (AU)68.3¢kg + 54.5%
									
								
							
						.
				(3)By striking
			 subheading 6201.20.00 and inserting the following, with the article description
			 for subheading 6102.10 having the same degree of indentation as the article
			 description for subheading 6102.30:
					
						
							
								
									6102.20Of cotton:
									
									6102.20.05Recreational performance
						outerwearFree 50%
									
									6102.20.10Other15.9%Free (BH, CA, CL,
						IL, JO, MX, P, SG)4.8% (MA)15.5% (AU) 50%
									
								
							
						.
				(4)By striking
			 subheading 6104.61.00 and inserting the following, with the article description
			 for subheading 6104.61 having the same degree of indentation as the article
			 description for subheading 6104.59:
					
						
							
								
									6104.61Trousers, bib and brace
						overalls, breeches and shorts:
									
									6104.61.05Recreational performance
						outerwearFree 54.5%
									
									6104.61.10Of wool or fine animal
						hair14.9%Free (BH, CA, CL, IL, JO, MX, P,
						SG)4.5% (MA)13.4% (AU) 54.5%
									
								
							
						.
				(5)By striking
			 subheading 6114.20.00 and inserting the following, with the article description
			 for subheading 6114.20 having the same degree of indentation as the article
			 description for subheading 6114.30:
					
						
							
								
									6114.20Of cotton:
									
									6114.20.05Recreational performance
						outerwearFree 90%
									
									6114.20.10Other10.8%Free (BH, CA, CL,
						IL, JO, MX, P, SG)3.2% (MA)9.7% (AU) 90%
									
								
							
						.
				(c)Additional
			 tariff classificationsChapter 61 of the Harmonized Tariff
			 Schedule of the United States is further amended as follows:
				(1)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6101.30.10:
					
						
							
								
									6101.30.05Recreational performance outerwearFree35%
									
								
							
						.
				(2)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6101.90.05:
					
						
							
								
									6101.90.01Recreational performance outerwearFree45%
									
								
							
						.
				(3)By
			 inserting in numerical sequence the following new subheading, with the article
			 description having the same degree of indentation as the article description
			 for subheading 6102.30.05:
					
						
							
								
									6102.30.01Recreational performance outerwearFree35%
									
								
							
						.
				(4)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6102.90.10:
					
						
							
								
									6102.90.05Recreational performance outerwearFree45%
									
								
							
						.
				(5)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6103.41.10:
					
						
							
								
									6103.41.05Recreational performance outerwearFree77.2¢/kg
						+54.5%
									
								
							
						.
				(6)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6103.42.10:
					
						
							
								
									6103.42.05Recreational performance outerwearFree45%
									
								
							
						.
				(7)By
			 inserting in numerical sequence the following new subheading, with the article
			 description having the same degree of indentation as the article description
			 for subheading 6103.43.10:
					
						
							
								
									6103.43.05Recreational performance outerwearFree77.2¢/kg
						+54.5%
									
								
							
						.
				(8)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6103.49.10:
					
						
							
								
									6103.49.05Recreational performance outerwearFree72%
									
								
							
						.
				(9)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6104.62.10:
					
						
							
								
									6104.62.05Recreational performance outerwearFree90%
									
								
							
						.
				(10)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6104.63.10:
					
						
							
								
									6104.63.05Recreational performance outerwearFree72%
									
								
							
						.
				(11)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6104.69.05:
					
						
							
								
									6104.69.05Recreational performance outerwearFree72%
									
								
							
						.
				(12)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6112.20.10:
					
						
							
								
									6112.20.05Recreational performance outerwearFree72%
									
								
							
						.
				(13)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6113.00.10:
					
						
							
								
									6113.00.05Recreational performance outerwearFree65%
									
								
							
						.
				(14)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6114.30.20:
					
						
							
								
									6114.30.25Recreational performance outerwearFree90%
									
								
							
						.
				(15)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6114.90.05:
					
						
							
								
									6114.90.01Recreational performance outerwearFree90%
									
								
							
						.
				4.Apparel articles
			 and accessories of other materials
			(a)NotesThe Additional U.S. Notes to chapter 62 of
			 the Harmonized Tariff Schedule of the United States is amended—
				(1)in Additional U.S.
			 Note 2, by striking For purposes of subheadings and all that
			 follows through 6211.20.15 and inserting For purposes of
			 this chapter; and
				(2)by adding at the
			 end the following new notes:
					
						3.For purposes of this chapter, the term
				recreational performance outerwear means pants (including, but not
				limited to, paddling pants, ski or snowboard pants, and ski or snowboard pants
				intended for sale as parts of ski suits), coveralls and bib overalls, and
				jackets (including, but not limited to, full zip jackets, paddling jackets, ski
				jackets, and ski jackets intended for sale as parts of ski suits),
				windbreakers, and similar articles (including padded, sleeveless jackets), the
				outer surface of which is predominately composed of woven fabrics of cotton,
				wool, hemp, bamboo, silk, or manmade fiber, or a combination of such fibers,
				that are water-resistant, visibly coated, or any combination thereof, with
				critically sealed seams, with 5 or more of the following options:
							(a)Insulation for
				cold weather protection.
							(b)Pockets, at least
				one of which has a zippered, hook and loop, or other type of closure.
							(c)Elastic, drawcord,
				or other means of tightening around the waist or leg hems, including hidden leg
				sleeves with a means of tightening at the ankle for pants and tightening around
				the waist or bottom hem for jackets.
							(d)Venting.
							(e)Articulated elbows
				or knees.
							(f)Reinforcement in
				one of the following areas: the elbows, shoulders, seat, knees, or ankles or
				cuffs.
							(g)Weatherproof closure at the waist or
				front.
							(h)Multi-adjustable
				hood or collar.
							(i)Adjustable powder,
				inner protective skirt, or adjustable inner protective cuff at sleeve
				hem.
							(j)Construction at
				the arm gusset that utilizes fabric, design, or patterning to ensure radial arm
				movement.
							(k)Odor control
				technology.
							The term
				recreational performance outerwear does not include occupational
				outerwear.4.For purposes of
				Additional U.S. Note 3, the following terms have the following meanings:
							(a)The term
				absorption means the process of gases or liquids being taken up
				into the pores of textile fibers, yarns, fabrics, or any other material.
							(b)The terms
				adjustable powder and inner protective skirt refer to
				a partial lower inner lining with means of tightening around the waist for
				additional protection from the elements.
							(c)The term
				adsorption means the attraction of gases, liquids, or solids to
				surface areas of textile fibers, yarns, fabrics, or any other material.
							(d)The term
				articulated elbows or knees refers to the construction of a sleeve
				(or pant leg) to allow improved mobility at the elbow (or knee) through the use
				of extra seams, darts, gussets, or other means.
							(e)The term
				critically sealed seams means—
								(i)for jackets,
				sealed seams that are sealed at the shoulders, or arm holes, or both, and at
				any front and back yokes, and
								(ii)for pants, sealed
				seams that are sealed at the front (up to the zipper or other means of closure)
				and back rise.
								(f)The term
				insulation for cold weather protection means insulation with
				either synthetic fill, down, a laminated thermal backing, or other lining for
				thermal protection from cold weather.
							(g)The term
				multi-adjustable hood or adjustable collar means a draw cord,
				adjustment tab, or elastic incorporated into the hood or collar construction to
				allow volume adjustments around the crown of the head or neck.
							(h)The term odor control
				technology means a technology in a fabric or garment capable of
				adsorbing, absorbing, or changing the chemical source of human odors, including
				the use of activated carbon, silver, copper, or any combination thereof.
							(i)The term occupational
				outerwear means outerwear garments intended for use in the workplace or
				as uniforms. Such garments are designed for, and normally worn by workers that
				include, but are not limited to, military, law enforcement, fire, rescue,
				emergency, industrial, residential, safety, healthcare, and government workers
				(excluding recreational workers) and provide durable protection from cold or
				inclement weather, as well as safety from workplace hazards, such as, fire,
				electrical, abrasion, chemicals, impacts, cuts, punctures, or similar
				hazards.
							(j)The term
				radial arm movement refers to the ability for unrestricted, 180
				degree range of motion for the arm while wearing a performance outerwear
				jacket.
							(k)The term
				reinforcement refers to the use of a double layer of fabric or
				application of fabric that is abrasion-resistant, heavier, or more durable than
				the predominant or face fabric of the garment.
							(l)The term sealed seam means a
				seam that has been covered by means of taping, gluing, bonding, cementing,
				fusing, welding, or a similar process so that water cannot pass through it when
				tested in accordance with AATCC Test Method 35–1985.
							(m)The term
				technical fabrics means textile products that have special
				functionality such as those used in industrial, aerospace, military, marine,
				outdoor, medical, construction, geotextile, transportation, and high technology
				applications.
							(n)The term
				venting refers to closeable or permanent constructed openings in a
				garment (excluding front, primary zipper closures) to allow increased expulsion
				of built-up heat during outdoor activities. In a jacket, the openings are often
				positioned on the underarm seam of a garment but may also be placed along other
				seams in the front or back of a garment. In pants, the openings are often
				positioned on the inner or outer leg seams of a garment but may also be placed
				along other seams in the front or back of a garment.
							(o)The term
				visibly coated refers to fabric that is impregnated, coated,
				covered, or laminated with plastics.
							(p)The term
				weatherproof closure means a closure (including, but not limited
				to, laminated or coated zippers, storm flaps, or other weatherproof
				construction) that has been reinforced or engineered in a manner to reduce the
				penetration or absorption of moisture, air, and inclement weather through an
				opening in the garment.
							5.For purposes of
				this chapter, goods meeting the definition of recreational performance
				outerwear shall be classified under the subheading which provides for
				recreational performance outerwear regardless of whether it may
				also be classified under other provisions of this Schedule.
						6.For purposes of
				this chapter, goods claimed as recreational performance outerwear
				shall identify on entry of the goods whether the outer surface is
				water-resistant, visibly-coated, or a combination thereof, plus the specific
				features that make the goods eligible for entry as recreational performance
				outerwear.
						.
				(b)Tariff
			 classificationsChapter 62 of the Harmonized Tariff Schedule of
			 the United States is amended as follows:
				(1)By striking
			 subheading 6201.11.00 and inserting the following, with the article description
			 for subheading 6201.11 having the same degree of indentation as the article
			 description for subheading 6201.12:
					
						
							
								
									6201.11Of wool or fine animal
						hair:
									
									6201.11.05Recreational performance
						outerwearFree52.9¢/kg + 58.5% 
									
									6201.11.10Other41¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, MX, P, SG)12.6¢/kg
						+5% (MA)15.5% (AU)52.9¢/kg + 58.5% 
									
								
							
						.
				(2)By striking
			 subheading 6202.11.00 and inserting the following, with the article description
			 for subheading 6201.11 having the same degree of indentation as the article
			 description for subheading 6202.12:
					
						
							
								
									6202.11Of wool or fine animal
						hair:
									
									6202.11.05Recreational performance
						outerwearFree46.3¢/kg + 58.5% 
									
									6202.11.10Other41¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, MX, P, SG)12.6¢/kg
						+5% (MA)15.5% (AU)46.3¢/kg + 58.5%
									
								
							
						.
				(3)By striking
			 subheadings 6203.41 and 6203.41.05 and inserting the following, with the
			 article description for subheading 6203.41.05 having the same degree of
			 indentation as the article description for subheading 6203.41.20:
					
						
							
								
									6203.41Of wool or fine animal
						hair:
									
									6203.41.05Recreational performance
						outerwearFree52.9¢/kg + 58.5%
									
									Trousers, breeches, and
						shorts:
									
									6203.41.10Trousers, breeches, or shorts
						containing elastomeric fiber, water resistant, without beltloops, weighing more
						than 9 kg per dozen7.6%Free (BH, CA, CL, IL, JO, MX, P,
						SG)2.2% (MA)6.8% (AU)52.9¢/kg + 58.5%
									
								
							
						.
				(4)By
			 striking subheadings 6211.20 and 6211.20.04 and inserting the following, with
			 the article description for subheading 6211.20.04 having the same degree of
			 indentation as the article description for subheading 6211.20.08:
					
						
							
								
									6211.20Ski-suits:
									
									6211.20.02Recreational performance
						outerwearFree60%
									
									Containing 15 percent or more by weight of down and waterfowl
						plumage and of which down comprises 35 percent or more by weight; containing 10
						percent or more by wright of down:
									
									6211.20.04Anoraks (including ski-jackets),
						windbreakers and similar articles (including padded, sleeveless jackets)
						imported as parts of suits0.7%Free (AU, BH, CA, CL, E*, IL, JO,
						MX, P, SG)0.3% (MA)60%
									
								
							
						.
				(5)By striking
			 subheading 6211.32.00 and inserting the following, with the article description
			 for subheading 6211.32 having the same degree of indentation as the article
			 description for subheading 6211.32.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.32Of cotton:
									
									6211.32.05Recreational performance
						outerwearFree 90%
									
									6211.32.10Other8.1%Free (AU, BH, CA, CL, IL, JO, MX,
						P, SG)2.4% (MA) 90%
									
								
							
						.
				(6)By striking subheading 6211.33.00 and
			 inserting the following, with the article description for subheading 6211.33
			 having the same degree of indentation as the article description for subheading
			 6211.33.00 (as in effect on the day before the date of the enactment of this
			 Act):
					
						
							
								
									6211.33Of man-made
						fibers:
									
									6211.33.05Recreational performance
						outerwearFree76% 
									
									6211.33.10Other16%Free (AU, BH, CA,
						CL, IL, JO, MX, P, SG)See 9912.62.99–9912.63.00 (MA)76% 
									
								
							
						.
				(7)By striking
			 subheadings 6211.39 and 6211.39.05 and inserting the following, with the
			 article description for subheading 6211.39 having the same degree of
			 indentation as the article description for subheading 6211.39 (as in effect on
			 the day before the date of the enactment of this Act):
					
						
							
								
									6211.39Of other textile
						materials:
									
									6211.39.04Recreational performance
						outerwearFree
									
									6211.39.08Of wool or fine animal
						hair12%Free (AU, BH, CA, CL, IL, JO, MX, P, SG)3.7%
						(MA)58.5%
									
								
							
						.
				(8)By striking
			 subheading 6211.41.00 and inserting the following, with the article description
			 for subheading 6211.41 having the same degree of indentation as the article
			 description for subheading 6211.41.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.41Of wool or fine animal
						hair:
									
									6211.41.05Recreational performance
						outerwearFree58.5%
									
									6211.41.10Other12%Free (BH, CA, CL,
						IL, JO, MX, P, SG)3.7% (MA)10.8% (AU)58.5%
									
								
							
						.
				(9)By striking
			 subheading 6211.42.00 and inserting the following, with the article description
			 for subheading 6211.42 having the same degree of indentation as the article
			 description for subheading 6211.42.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.42Of cotton:
									
									6211.42.05Recreational performance
						outerwearFree90%
									
									6211.42.10Other8.1%Free (BH, CA, CL, IL, JO, MX, P,
						SG) 7.2% (AU) See 9912.63.01–9912.63.02
						(MA)90%
									
								
							
						.
				(10)By striking
			 subheading 6211.43.00 and inserting the following, with the article description
			 for subheading 6211.43 having the same degree of indentation as the article
			 description for subheading 6211.43.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.43Of man-made
						fibers:
									
									6211.43.05Recreational performance
						outerwearFree90%
									
									6211.43.10Other16%Free (BH, CA, CL,
						IL, JO, MX, P, SG)4.8% (MA)15.5% (AU)90%
									
								
							
						.
				(c)Additional
			 classificationsChapter 62 of the Harmonized Tariff Schedule of
			 the United States is further amended as follows:
				(1)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6201.12.10:
					
						
							
								
									6201.12.05Recreational performance outerwearFree60%
									
								
							
						.
				(2)By
			 inserting in numerical sequence the following new subheading, with the article
			 description having the same degree of indentation as the article description
			 for subheading 6201.13.10:
					
						
							
								
									6201.13.05Recreational performance outerwearFree60%
									
								
							
						.
				(3)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6201.19.10:
					
						
							
								
									6201.19.05Recreational performance outerwearFree35%
									
								
							
						.
				(4)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6201.91.10:
					
						
							
								
									6201.91.05Recreational performance outerwearFree58.5%
									
								
							
						.
				(5)By
			 inserting in numerical sequence the following new subheading, with the article
			 description having the same degree of indentation as the article description
			 for subheading 6201.92.10:
					
						
							
								
									6201.92.05Recreational performance outerwearFree60%
									
								
							
						.
				(6)By
			 inserting in numerical sequence the following new subheading, with the article
			 description having the same degree of indentation as the article description
			 for subheading 6201.93.10:
					
						
							
								
									6201.93.05Recreational performance outerwearFree60%
									
								
							
						.
				(7)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6201.99.10:
					
						
							
								
									6201.99.05Recreational performance outerwearFree35%
									
								
							
						.
				(8)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6202.12.10:
					
						
							
								
									6202.12.05Recreational performance outerwearFree60%
									
								
							
						.
				(9)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6202.13.10:
					
						
							
								
									6202.13.05Recreational performance outerwearFree60%
									
								
							
						.
				(10)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6202.19.10:
					
						
							
								
									6202.19.05Recreational performance outerwearFree35%
									
								
							
						.
				(11)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6202.91.10:
					
						
							
								
									6202.91.05Recreational performance outerwearFree58.5%
									
								
							
						.
				(12)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6202.92.10:
					
						
							
								
									6202.92.05Recreational performance outerwearFree60%
									
								
							
						.
				(13)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6202.93.10:
					
						
							
								
									6202.93.05Recreational performance outerwearFree60%
									
								
							
						.
				(14)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6202.99.10:
					
						
							
								
									6202.99.05Recreational performance outerwearFree35%
									
								
							
						.
				(15)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6203.42.10:
					
						
							
								
									6203.42.05Recreational performance outerwearFree60%
									
								
							
						.
				(16)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6203.43.10:
					
						
							
								
									6203.43.05Recreational performance outerwearFree60%
									
								
							
						.
				(17)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6203.49.10:
					
						
							
								
									6203.49.05Recreational performance outerwearFree76%
									
								
							
						.
				(18)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6204.61.10:
					
						
							
								
									6204.61.05Recreational performance outerwearFree58.5%
									
								
							
						.
				(19)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6204.62.10:
					
						
							
								
									6204.62.05Recreational performance outerwearFree60%
									
								
							
						.
				(20)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6204.63.10:
					
						
							
								
									6204.63.05Recreational performance outerwearFree60%
									
								
							
						.
				(21)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6204.69.10:
					
						
							
								
									6204.69.05Recreational performance outerwearFree76%
									
								
							
						.
				(22)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6210.10.20:
					
						
							
								
									6210.10.05Recreational performance outerwearFree26.5%
									
								
							
						.
				(23)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6210.20.30:
					
						
							
								
									6210.20.05Recreational performance outerwearFree65%
									
								
							
						.
				(24)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6210.30.30:
					
						
							
								
									6210.30.05Recreational performance outerwearFree65%
									
								
							
						.
				(25)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6210.40.30:
					
						
							
								
									6210.40.05Recreational performance outerwearFree65%
									
								
							
						.
				(26)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6210.50.30:
					
						
							
								
									6210.50.05Recreational performance outerwearFree65%
									
								
							
						.
				(27)By inserting in
			 numerical sequence the following new subheading, with the article description
			 having the same degree of indentation as the article description for subheading
			 6211.49.10:
					
						
							
								
									6211.49.05Recreational performance outerwearFree35%
									
								
							
						.
				5.Sustainable
			 textile and apparel research fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States the Sustainable Textile and
			 Apparel Research Fund (in this section referred to as the STAR
			 Fund) for a period of 10 years beginning on the date of the enactment
			 of this Act.
			(b)DepositsThere
			 shall be deposited into the STAR Fund amounts equal to the fees collected on
			 recreational performance outerwear under subsection (d).
			(c)Board of
			 directorsThe STAR Fund shall be administered by a board of
			 directors (in this section referred to as the Board) composed of
			 the following members:
				(1)The Secretary of
			 Commerce.
				(2)Four individuals,
			 familiar with the performance textile industry, including the production of raw
			 materials and the finished products thereof, who shall be appointed by the
			 President. At least three such members shall be representatives of entities
			 that pay the fees imposed upon the importation of recreational performance
			 outerwear under subsection (d).
				(d)Funding
				(1)FeeIn
			 addition to any other fee authorized by law, the Secretary of the Treasury
			 shall charge and collect upon entry for consumption, or withdrawal for
			 consumption, a fee of 1.5 percent of the appraised value of imported goods (as
			 determined under section 402 of the Tariff Act of 1930; 19 U.S.C. 1401a) that
			 are classifiable under the Harmonized Tariff Schedule of the United States as
			 recreational performance outerwear as defined in U.S. Note 2 to chapter 61 and
			 U.S. Note 3 to chapter 62 of the Harmonized Tariff Schedule of the United
			 States.
				(2)ExclusionsThe
			 assessment of fees under paragraph (1) shall not apply to imports of
			 recreational performance outerwear from the following:
					(A)Any country that
			 is party to a free trade agreement with the United States that is in effect on
			 the date of the enactment of this Act, or that enters into force under the
			 Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3801 et seq.), or
			 similar subsequent authority.
					(B)Any country
			 designated as a CBTPA beneficiary country under section 213(b)(5)(B) of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)(5)(B)).
					(C)Any country
			 designated as a beneficiary sub-Saharan African country under section
			 506A(a)(1) of the Trade Act of 1974 (19 U.S.C. 2466a(a)(1)), if the President
			 has determined that the country has satisfied the requirements of section 113
			 of the African Growth and Opportunity Act (19 U.S.C. 3722), and has published
			 that determination in the Federal Register.
					(D)Any country
			 designated as an ATPDEA beneficiary country under section 204(b)(6)(B) of the
			 Andean Trade Preference Act (19 U.S.C. 3203(b)(6)(B)).
					(3)TerminationThe
			 fee under paragraph (1) shall apply only to entries, or withdrawals from
			 warehouse for consumption, that are made during the 10-year period described in
			 subsection (a).
				(e)Distribution
				(1)Quarterly
			 distributionsThe Secretary of Commerce, upon a majority vote of
			 the Board, taken annually, shall, not later than 60 days after the end of each
			 calendar quarter, distribute amounts in the STAR Fund to one or more entities
			 that the Board considers appropriate to use the funds in accordance with
			 subsection (f).
				(2)Eligibility
			 requirementsAn entity may receive funds under paragraph (1) only
			 if the entity—
					(A)is an organization
			 described in section 501(c)(6) of the Internal Revenue Code of 1986 that is
			 exempt from tax under section 501(a) of such Code;
					(B)is an organization
			 having at least 10 years of experience providing applied research, technology
			 development, and education to all parts of the textile and apparel supply
			 chain, with a research capability demonstrated through past research programs
			 involving supply chain management, product development, fit specifications,
			 operations management, lean manufacturing, and digital supply chain
			 technologies on behalf of the sewn products industry in the United States;
			 and
					(C)is comprised of
			 members representing the following segments of the supply chain:
						(i)One
			 or more of the following types of producers: fiber, yarn, or fabric producers
			 in the United States.
						(ii)Apparel producers
			 in the United States.
						(iii)Retail companies
			 in the United States.
						(f)Use of
			 fundsFunds distributed under subsection (e) may only be used to
			 conduct applied research, development, and education activities to enhance the
			 competitiveness of businesses in the United States in clean, eco-friendly
			 apparel, other textile and apparel articles, and sewn-product design and
			 manufacturing.
			(g)RequirementsThe
			 Secretary of Commerce may impose such requirements on the use of funds
			 distributed under subsection (e) as the Secretary considers necessary to ensure
			 compliance with subsection (f), including requiring reporting and assurances by
			 the entities using the funds.
			(h)Reports to
			 congressThe Secretary of Commerce shall submit to the Congress a
			 report, not later than April 1 of each year, explaining in detail how amounts
			 in the STAR Fund were distributed under subsection (e) and used under
			 subsection (f) during the preceding calendar year.
			6.Effective
			 dateThis Act and the
			 amendments made by this Act apply to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the date of the enactment of
			 this Act.
		
